DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, a clamping element, classified in class F16B, subclass 21/075 or 2/22.
II.	Claims 11-12 are drawn to a method of mounting clamps, classified in class 02G, subclass 3/32,
Inventions II and I are related as process of making and product made.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process as claimed can be used to make another materially different product or (2) the product as claimed can be made by another materially different process.  See MPEP § 806.05(f)).  In the instant case, the product can be made by a *** which does not require ***.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Additionally, restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a clamping element, classified in class F16B, subclass 21/075 or 2/22.
II.	Claims 13 drawn to a system, classified in class B60R, subclass 13/0206.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the structure of the element and how the element is attached with the clamping element.  The subcombination has separate utility such as a clip.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W SAN/Primary Examiner, Art Unit 3677